Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a terminal block comprising an insulating base and three terminal pairs  each comprising first and second connection terminals connected by respective first, second and third electric wires arranged in an order along an installation surface of the  insulating base that results in the first connection terminal of each pair being viewed in order of first, second and third; and the second connection terminal of each pair following in the order of third, first and second; further comprising a support protrusion that extends from the installation surface between the first and second electric wires to support the third electric wire in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US 10,511,107 Masaki et al. Fig. 3 shows a set of three terminal pairs where one end of each pair, when viewed from right to left, is in order of first, second, third; and the other end of each pair follows in the order of second, first and third.
Masaki et al. is not eligible as prior art under 35 U.S.C. 102(a)(2).

US 2019/0123458, US 10,476,241 Azuma et al. shows a terminal block where the terminal pairs are connected by wires.   
Neither Azuma et al. reference is eligible as prior art under 35 U.S.C. 102(a)(2).


US 7,690,952 Koellmann et al.  shows a plurality of terminal pairs connected by wires.  An argument can be made that one of the desirable properties of wire is the ability to maneuver it and that which is connected to it such that the order of the connection terminal on one end of the wire is easily manipulated to be different from an order established at the other end.
	However Koellmann et al. does not show or teach a support protrusion that extends from the installation surface of the insulating base between first and second electric wires to support a third electric wire.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                 Vanessa Girardi:   Office phone      571.272.5924
                                                                                                            Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                    Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       /VANESSA GIRARDI/Primary Examiner, Art Unit 2833